 1 MARY KATE SULLIVAN (State Bar No. 180203)
   ALISA A. GIVENTAL (State Bar No. 273551)
 2 aag@severson.com
   MEGAN F. CLARK (State Bar No. 301476)
 3 mfc@severson.com
   SEVERSON & WERSON
 4 A Professional Corporation
   One Embarcadero Center, Suite 2600
 5 San Francisco, California 94111
   Telephone: (415) 398-3344
 6 Facsimile: (415) 956-0439

 7 Attorneys for Defendants
   WELLS FARGO BANK, N.A.
 8

 9
                                      UNITED STATES DISTRICT COURT
10
                             EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
11

12
     MARY SMITH,                                          Case No. 2:19-CV-01908-TLN-AC
13
                        Plaintiff,                        STIPULATION AND ORDER TO
14                                                        EXTEND TIME FOR DEFENDANT
               vs.                                        WELLS FARGO BANK, N.A. TO
15                                                        RESPOND TO COMPLAINT
   EQUIFAX INFORMATION SERVICES,
16 LLC; WELLS FARGO BANK, N.A.,

17                      Defendant.

18

19            Pursuant to United States District Court, Eastern District of California, Civil Local Rule
20 144, which provides that extensions of time beyond an initial 28-day extension to respond to the

21 Complaint must be approved by the Court,

22            IT IS HEREBY STIPULATED by and between plaintiff Mary Smith (“Plaintiff”), through
23 her undersigned counsel, and defendant Wells Fargo Bank, N.A. (“Defendant”), by and through its

24 undersigned counsel, that Defendant may have a 60-day extension of time to file a response to

25 Plaintiff’s Complaint, currently due on November 12, 2019, to and including January 13, 2020.

26 The parties previously stipulated to a 28-day extension from October 15, 2019 to November 12,

27 2019. A further extension is being requested because the parties are actively engaged in settlement

28   07685.2336/15097102.1
                STIPULATION TO EXTEND TIME FOR DEFENDANT WELLS FARGO BANK, N.A. TO RESPOND TO
                                                                                   COMPLAINT
 1 negotiations in an attempt to resolve this matter without further intervention of the Court. The

 2 extension sought is for 60-days because of a number of upcoming holidays. This extension of time

 3 will not alter the date of any event or deadline already fixed by Court order.

 4            IT IS SO STIPULATED.

 5

 6 DATED: November 1, 2019                      SEVERSON & WERSON
                                                A Professional Corporation
 7

 8

 9                                              By:           /s/ Megan F. Clark
                                                                     Megan F. Clark
10
                                                Attorneys for Defendant WELLS FARGO BANK,
11                                              N.A.
12
     DATED: November 1, 2019                    Gale, Angelo, Johnson & Pruett P.C.
13

14
                                                By:           /s/ Elliot W. Gale
15
                                                                       Elliot W. Gale
16
                                                Attorneys for Plaintiff Mary Smith
17

18
     I, Megan F. Clark, am the ECF user whose identification and password are being used to
19
   file this Stipulation. I hereby attest that Elliot W. Gale has concurred in this filing. /s/ Megan F.
20 Clark

21

22

23

24

25

26

27

28   07685.2336/15097102.1                              2
                STIPULATION TO EXTEND TIME FOR DEFENDANT WELLS FARGO BANK, N.A.TO RESPOND TO
                                                                                  COMPLAINT
 1                                                  ORDER

 2            For the reasons stated in the parties’ stipulation, and good cause appearing, the deadline for

 3 Defendant Wells Fargo Bank, N.A. to file a responsive pleading is hereby CONTINUED to

 4 January 13, 2020.

 5            IT IS SO ORDERED.

 6

 7 Dated: November 4, 2019

 8                                                              Troy L. Nunley
                                                                United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   07685.2336/15097102.1                               3
                STIPULATION TO EXTEND TIME FOR DEFENDANT WELLS FARGO BANK, N.A.TO RESPOND TO
                                                                                  COMPLAINT
